  Case 19-30430                   Doc 47      Filed 07/18/19 Entered 07/18/19 14:20:30       Desc Main
                                                Document Page 1 of 2
         FILED & JUDGMENT ENTERED
                   Steven T. Salata




                July 18 2019


          Clerk, U.S. Bankruptcy Court
         Western District of North Carolina
                                                                              _____________________________
                                                                                        Laura T. Beyer
                                                                                United States Bankruptcy Judge




                          IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                    CHARLOTTE DIVISION

In re:                                                  )
                                                        )
RODNEY ALLEN PINCKNEY,                                  )     Chapter 13
                                                        )
         Debtor.                                        )     Case No. 19-30430
                                                        )

   ORDER GRANTING THE MOTION OF MARLENE JONES TO CONVERT THIS
               CHAPTER 13 CASE TO A CHAPTER 7 CASE

           THIS MATTER came on for hearing before the undersigned United States Bankruptcy

Judge for the Western District of North Carolina on July 16, 2019, upon the Motion of Marlene

Jones to Convert this Chapter 13 Case to a Chapter 7 Case or in the Alternative to Dismiss and

for Other Appropriate Relief (the “Motion”) [Doc. No. 33].

           THE COURT, upon consideration of the evidence and the pleadings before it, finds and

concludes as follows:

           1.         This Court has denied confirmation of the Debtor’s Chapter 13 Plan as originally

proposed and has denied confirmation of the Debtor’s Chapter 13 Plan, as amended.

           2.         The Debtor has failed to make any Chapter 13 Plan payments to the Trustee.

           3.         Cause exists for conversion or dismissal of this case pursuant to the provisions of

11 U.S.C. §1307.
  Case 19-30430              Doc 47        Filed 07/18/19 Entered 07/18/19 14:20:30           Desc Main
                                             Document Page 2 of 2



         4.        It is in the best interest of creditors and the estate to convert this Chapter 13 case

to a case under Chapter 7.

         IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that, pursuant to 11

U.S.C. §1307 (c), this Chapter 13 case is hereby converted to a case under Chapter 7 of the

Bankruptcy Code.



This Order has been signed electronically.                                   United States Bankruptcy Court
The Judge's signature and Court's seal appear                               Western District of North Carolina
at the top of this Order.




119079324_1
